Citation Nr: 0500424	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  02-08 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for the veteran's post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's friend


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran had active service from February 1948 to January 
1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) which determined 
that new and material evidence had been received to reopen 
the veteran's claim of entitlement to service connection for 
a chronic psychiatric disorder to include post-traumatic 
stress disorder (PTSD); granted service connection for PTSD; 
and assigned a 50 percent evaluation for that disability.  In 
November 2002, the veteran was afforded a video hearing 
before the undersigned Acting Veterans Law Judge.  The 
veteran has been represented throughout this appeal by the 
American Legion.  

The Board observes that the veteran has appealed from the 
initial disability evaluation assigned for his 
service-connected PTSD.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an initial disability 
evaluation in excess of 50 percent for the veteran's PTSD.  
The veteran is not prejudiced by such action.  The Board has 
not dismissed any issue and the law and regulations governing 
the evaluation of disabilities is the same regardless of how 
the issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

The veteran may have submitted an informal claim of 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  It appears that the RO has 
not had an opportunity to act upon the claim.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case (SOC), and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Acting Veterans Law Judge cannot have 
jurisdiction of the issue.  38 C.F.R. § 19.13 (2004).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the SOC.  38 C.F.R. § 20.200 (2004).  


REMAND

At the November 2002 video hearing before the undersigned 
Acting Veterans Law 


Judge, the veteran testified that he received ongoing VA 
psychiatric treatment.  His accredited representative 
clarified that the veteran was seen by a VA psychiatrist at 
the New Orleans, Louisiana, VA Medical Center in October 
2002.  Clinical documentation of the cited treatment is not 
of record.  The VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

The veteran testified that he was in receipt of Social 
Security Administration (SSA) disability benefits.  
Documentation of the veteran's SSA award of disability 
benefits, if any, and the evidence considered by the SSA in 
granting the veteran's claim is not of record.  The VA's duty 
to assist the veteran includes an obligation to obtain the 
records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 
187-188 (1992).  

Additionally, the veteran and his friend both testified at 
the hearing that the veteran's psychiatric symptomatology had 
recently increased in severity.  The VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Accordingly, this 
case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his PTSD after 2000, 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, please contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

2.  Contact the SSA and request that it 
provide documentation of the veteran's 
award of disability benefits, if any, and 
copies of all records developed in 
association with the award for 
incorporation into the record.  

3.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after 2000, including 
that provided at the New Orleans, 
Louisiana, VA Medical Center in October 
2002 and not already of record, be 
forwarded for incorporation into the 
record.  

4.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the severity of his 
PTSD.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  The examination 
report should include a full psychiatric 
diagnostic assessment including a Global 
Assessment of Functioning (GAF) score on 
Axis V and an explanation of the 
significance of the current levels of 
psychological, social, and occupational 
functioning which support the score.  The 
examiner should specifically comment on 
the impact of the veteran's PTSD upon his 
social and industrial activities 
including his employability.  Send the 
claims folder to the examiner for review.  
The examination report should 
specifically state that such a review was 
conducted.  

5.  Readjudicate the veteran's 
entitlement to an initial evaluation in 
excess of 50 percent for his PTSD.  If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
SOC.  The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	J. T. HUTCHESON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


